                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                            DOCKET NO. 1:18-cv-00172-MOC

 AMY L. HARTLEY,                                            )
                                                            )
                        Plaintiff,                          )
                                                            )
 Vs.                                                        )                 ORDER
                                                            )
 ANDREW SAUL,                                               )
 Commissioner of Social Security,                           )
                                                            )
                       Defendant.                           )


       THIS MATTER is before the Court on plaintiff’s Consent Motion for Attorney Fees. The

Court enters the following Order pursuant to its authority to award fees to a prevailing party, other

than the United States, incurred by that party in a civil action against the United States under the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d)(1)(A). The parties have agreed that

the Commissioner of Social Security should pay $4,650.00 in full and final settlement of all claims

arising under EAJA. Having considered this motion, the Court enters the following Order.


                                            ORDER

       IT IS, THEREFORE, ORDERED that plaintiff’s Consent Motion for Attorney Fees

(#21) is GRANTED, and the Commissioner of Social Security shall pay plaintiff $4,650.00, in

full satisfaction of any and all attorney’s fee claims plaintiff may have in this case under the EAJA.

Upon payment, this case shall be dismissed with prejudice. If the award to plaintiff is not subject

to the Treasury Offset Program, payment will be made by check payable to plaintiff’s counsel,

George C. Piemonte, and sent to his office at P.O. Box 669468, Charlotte, North Carolina 28266,


                                                 -1-
in full satisfaction of all claims arising under the EAJA. If the payment is subject to offset, any

remaining fee will be made payable to Plaintiff and mailed to Plaintiff’s counsel’s office address.




                                         Signed: July 26, 2019




                                                -2-
